DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-19, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation imaging system, wherein a radiation imaging apparatus, in a case where an irradiation stop signal indicating that radiation irradiation has been stopped is not received from a radiation control apparatus after a signal instructing to stop radiation irradiation has been transmitted to the radiation control apparatus and until a first time interval has elapsed, transmits a signal instructing to stop radiation irradiation to the radiation control apparatus again and including all limitations recited in independent claim 1.
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation imaging apparatus, wherein the radiation imaging apparatus, in a case where an irradiation stop signal indicating that radiation irradiation has been stopped is not received from an external apparatus after a signal instructing to stop radiation irradiation has been transmitted to the external apparatus by wireless communication and until a first time interval has elapsed, transmits a signal instructing to stop radiation irradiation to the external apparatus again and including all limitations recited in independent claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20130223592

    PNG
    media_image1.png
    315
    401
    media_image1.png
    Greyscale

[0025] FIG. 1 is a schematic view showing a configuration of an X-ray radiographic system.
Abstract
It is possible to reliably avoid a problem that radiation irradiation does not stop even when an accumulated radiation dose reaches a target radiation dose. An AEC unit starts monitoring an integrated value of a radiation dose detection signal from a detection pixel and an output of an irradiation continuation signal at the same time, and continuously transmits the irradiation continuation signal in a predetermined period while the integrated value does not reach a threshold value. When the integrated value reaches the threshold value, the output of the irradiation continuation signal is stopped. The irradiation continuation signal is transmitted to an irradiation signal I/F of a radiation source control device through an irradiation signal I/F by wireless. The radiation source control device stops X-ray irradiation by an X-ray source when the irradiation signal I/F does not receive the irradiation continuation signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884